Learned, P. J.
(dissenting).
The case In re Catholic Protectory is the latest decision of the Court of Appeals on the statutes in question.
*486That case says that “the act undoubtedly confines the power of correction conferred upon the board of supervisors to clerical or other errors of that description. This power is to be exercised before collection of the tax, and may be, even before its imposition. But the power of the county court to order the refunding of a tax illegally assessed or levied and collected is a different power, conferred, not upon the supervisors, but the court, and is not in its nature applicable to cases of mere clerical errors, or errors 'which would not render the assessment void. It seems to us intended to meet cases of illegal taxation; and those are where a tax has been assessed or levied without authority of law or in violation of law, and has been collected.”
The present application was not made to compel the supervisors to refund a tax which had been collected. The tax had not been even levied when the application was made. It was, therefore, an application to correct an assessment; and under the decision above cited, such an application could only be granted in cases of “ clerical or other error of that description.” Until that decision shall be reversed or qualified we ought to follow it, and the order should be affirmed, with ten dollars costs and printing disbursements.
Order reversed, with ten dollars costs and printing disbursements.